DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment/Arguments filed 4/11/2022
Applicant’s Amendments correct the informalities of record, and therefore the corresponding objections are withdrawn.
Applicant’s Amendments have substantially changed the scope of the claims such that new prior art consideration is necessitated. As such, the applicant’s arguments regarding the previous art rejections have been considered but are moot as they do not apply to the current rejections of record.
Upon consideration, claims 1-3 are found to be obvious over Cornelson (US 3146724) in view of McGuire et al (US 7828053) and Orr (US 7290560), while claims 4-7, 9, 11-13, 15-18, and 20-21 are found be to allowable, as presented in the new rejections and reasons for allowance below.
	Although the rejections have substantially changed, a portion of the applicant’s arguments remains pertinent albeit unpersuasive:
Applicant broadly argues that the concept of modifying a right-angle abutment to provide a tapered abutment on a suction plug warrants impermissible hindsight, and therefore nonobvious.
It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Therefore, the arguments regarding hindsight reasoning are not persuasive. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Cornelson (US 3146724) in view of Orr et al (US 7290560) and McGuire et al (US 7828053).

Regarding claim 1, Cornelson (FIGs 1-2) discloses “An apparatus, comprising: 
a suction plug (7) configured for installation within a horizontal bore formed in a fluid end housing (horizontal bore In 1), the horizontal bore having a longitudinal axis (central axis of 6, 7 is also the center axis of the horizontal bore) and the fluid end housing having an external surface (exterior of 1)…, the suction plug comprising: 
a first portion (outer flange portion of 7) joined to a second portion (inner boss portion of 7)…; in which the first portion has an outer width, D1 (cross-sectional width of flange); in which the second portion has an outer diameter, D2 (diameter of the inner boss portion of 7 that fits in 2); in which the width D1 is greater than the diameter D2 (see FIG 1); and in which … the first portion projects from the external surface of the fluid end housing when the suction plug is installed within the horizontal bore (see FIG 1), and upon installation of the suction plug within the horizontal bore, the difference between the dimensions prevents further movement of the suction plug into the fluid end housing along the longitudinal axis of the horizontal bore (see FIG 1).”
Cornelson is silent regarding “the first portion has an outer diameter…” as the flange of 7 is rectangular. In other words Cornelson does not have this feature as the flange is not circular, and therefore cannot have a diameter.
However, Orr (FIG 3) teaches a fluid end assembly having a suction plug assembly 60, 64 analogous to Cornelson where the flange portion 60 is substantially circular (see FIG 3).
Therefore it would have been obvious, before the effective filing date, to modify the shape of the flange of the suction plug of Cornelson to be circular as taught by Orr, such that the combination teaches, as choosing an alternative shape to achieve the same expected result (pressing flange) would be within routine skill in the art. One benefit would be to provide a flange that can accommodate more fasteners in a uniform manner for better stress distribution.
	Cornelson is further silent regarding “in which the horizontal bore is joined to the external surface by a beveled surface … [first portion joined to a second portion by] a tapered portion … the tapered portion engages the beveled surface”. Cornelson instead has a right angle transition between the portions.
However, McGuire (FIG 1) teaches a multi-opening housing 102 (structurally analogous to Kim) where some of the openings (at 104a-b) have beveled shapes at an edge such that the bores in the housing transition to the exterior via the beveled surfaces, the beveled surfaces mating with corresponding male tapered parts (112a-b) (structurally analogous to the “suction plug” with regards to their assembly to the housing) to form a tapered contour abutment in a male-female connection.
Therefore it would have been obvious, before the effective filing date, to further modify the shape of the plug and housing of Cornelson from a right angle male-female connection to be the tapered male-female connection of McGuire, such that the combination teaches in which the horizontal bore is joined to the external surface by a beveled surface … [first portion joined to a second portion by] a tapered portion … the tapered portion engages the beveled surface”, as changing the shape of the structure to achieve the same expected result (male-female contoured fitting) would be within routine skill in the art. One motivation would be to have a smoother surface (by having a countersunk abutment with smoother angles/corners), reducing the sharp edges in the housing as is beneficial in the art.

Regarding claim 2, Cornelson (FIGs 1-2) discloses “in which the suction plug (7) is of single-piece construction (understood to be single piece in FIG 1).”  

Regarding claim 3, Cornelson (FIGs 1-2) discloses “in which the suction plug is sized to form a barrier to fluid flow when installed within the horizontal bore (it is understood from FIG 1 that 7 would block flow out of the right end of the horizontal bore where 7 resides).”
  
Allowable Subject Matter
Claims 4-5, 9, 11-13, 15-18, and 20-21 are allowed.
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 4 and 9, none of the prior art discloses “a retainer positioned on the external surface of the housing, in which the retainer
defines a threaded central opening;
a retaining nut installed within the threaded central opening; and
a fastening system installed within the retainer and the housing and configured to releasably hold the retaining nut against the suction plug” in the context of the claim. 
	While this feature is disclosed in Orr, it would not be obvious to modify closest primary prior art of record Cornelson to teach this particular feature as Cornelson already has different a fastening system in 7. In other words, Cornelson is seen to teach against this feature.
Claims 5, 11-13, and 15-16 are also allowed by virtue of their dependency on claims 4 and 9.

Regarding claim 6, none of the prior art discloses “in which the second portion further comprises an outer diameter, D3, and an outer diameter, D4; in which the diameter D2 is greater than the diameters D3 and D4; and in which the diameters D3 and D4 are positioned on opposite sides of the diameter D2” in the context of the claim and intervening claims.
	While this feature is disclosed in Bayyouk (US 20170002947), it would not be obvious to modify closest primary prior art combination of record Cornelson/Orr/McGuire to teach this limitation without undue hindsight reasoning.

Regarding claim 7, none of the prior art discloses “in which the first portion and the second portion each have a length; and in which the length of the second portion is more than three times the length of the first portion” in the context of the claim and intervening claims.
	While this feature is disclosed in Bayyouk, it would not be obvious to modify closest prior art combination of record Cornelson/Orr/McGuire to teach this limitation without undue hindsight reasoning.

Regarding claim 17, none of the prior art discloses “in which the second portion comprises a plurality of sections along a length of the second portion, in which each section has a different diameter, in which the section having the greatest diameter is configured to be positioned adjacent a seal” in the context of the claim and intervening claims.
	While this feature is disclosed in Gamboa (US 4861241), it would not be obvious to modify closest primary prior art of record Cornelson to teach this limitation without undue hindsight reasoning.
	Claims 18 and 20 are also allowed by virtue of their dependency on claim 17. Claim 21 is also allowable by virtue of requiring the allowable subject matter of claim 17.
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Examiner, Art Unit 3753